 Case 4:20-cv-00957-SDJ Document 48 Filed 02/03/21 Page 1 of 1 PageID #: 791




                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION

THE STATE OF TEXAS, ET AL.               §
                                         §
v.                                       §   CIVIL NO. 4:20-CV-957-SDJ
                                         §
GOOGLE LLC                               §

        .
                                     ORDER

      Before the Court is Plaintiffs’ Unopposed Motion for Leave to File under Seal.

(Dkt. #45). Having considered the Motion, the Court concludes that it should be

GRANTED.

      It is therefore ORDERED that Plaintiffs’ Exhibits B-3 through B-13,

(Dkt. #47), to the Declaration of Brooke Smith in support of Plaintiffs’ Response in

Opposition to Google’s Motion to Transfer Venue shall remain SEALED.

            So ORDERED and SIGNED this 3rd day of February, 2021.




                                                     ____________________________________
                                                     SEAN D. JORDAN
                                                     UNITED STATES DISTRICT JUDGE
